Citation Nr: 0738762	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 for 
residuals of anterior cruciate ligament repair of the right 
knee.

2.  Entitlement to an increased evaluation for ACL repair of 
the right knee, currently rated as 30 percent disabling.

3. Entitlement to an evaluation in excess of 40 percent for 
lumbar spine injury residuals.  

4.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from April 1992 to 
January 1996.

This appeal arises from a May 2006 rating decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, the veteran testified at a Travel 
Board hearing in Little Rock, Arkansas before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.

The issues of an increased rating for anterior cruciate 
ligament repair residuals of the right knee and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum evaluation for 
severe right knee impairment under the schedular criteria for 
DC 5257.  An unusual or exceptional disability picture 
justifying an extraschedular rating has not been shown.

2.  The veteran's lumbar spine disability is manifested by 
pain and forward flexion limited to 45 degrees; but is not 
shown to result is ankylosis of the spine, incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months, or chronic neurologic manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for ACL repair of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, DCs 5299-5257 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar spine injury residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DC 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2007), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Right knee

In a February 1996 rating decision, service connection was 
granted for ACL repair of the of the right knee.  A 10 
percent evaluation was assigned under DC 5257, for recurrent 
subluxation and instability.  In November 1999, the 
disability rating was increased to 20 percent.  The current 
30 percent rating was assigned in March 2002.  In January 
2006, the RO received the veteran's informal claim seeking an 
increased rating.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
slight recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

As shown above, a 30 percent evaluation represents the 
maximum schedular evaluation; therefore, no greater benefit 
can flow to the veteran under DC 5257.  38 C.F.R. § 4.71a, 
(2007).  

The record contains no objective evidence of functional 
impairment beyond that contemplated by the assigned 30 
percent evaluation.  Moreover, the Board notes that the Court 
has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain on use or due to flare-
ups, are not for application in regard to a rating under DC 
5257, as here, which is not predicated on range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The only 
possibilities for a higher disability evaluation for the ACL 
repair of the right knee would be under DC 5256, reflective 
of ankylosis, or under DC 5262, for nonunion of the tibia and 
fibula, which are not present in this case.  See 38 C.F.R. § 
4.71a (2007).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  

The veteran contends that his right knee disability 
interferes with his employment status.  However, he has not 
identified any specific factors, which may be considered to 
be exceptional or unusual with respect to his right knee 
disability in light of VA's schedule of ratings; the Board 
has been similarly unsuccessful.  

The evidence does not show that the veteran has required 
frequent periods of hospitalization for his right knee and 
the recent clinical findings are void of any evidence of 
exceptional limitation due to the right knee disability 
beyond that contemplated by the schedule of ratings.  During 
VA examination in April 2006, the veteran's history was 
significant for several right knee surgeries the most recent 
of which had been performed in 2000.  Since then the veteran 
has continued to experience symptomatology in the anterior 
knee just above the patella as well as popping with flexion 
or extension.  On examination the tendon reflexes were 1+ and 
equal at both knees and ankles.  X-rays of the right knee 
showed joint space were normally maintained with a small 
suprapatellar joint effusion, but was otherwise unremarkable.  
There was no evidence of atrophy and the knee was not 
unstable.  The veteran could walk a limited distance on level 
ground at a slow pace and did not require any assistive 
devices, but had difficulty climbing stairs.  The examiner 
concluded that the veteran appeared unable to do activities 
which would be recurrent with any physical job such as 
squatting or bending over, otherwise there was no affect on 
his current occupation.  

Likewise subsequent VA outpatient treatment records did not 
demonstrate any ligamentous instability when examined 
repeatedly by VA physicians.  For example in July 2006, the 
veteran reported difficulty with weight bearing.  However, 
there was no redness, swelling or effusion and all ligaments 
were intact and nontender to stress.  He was markedly tender 
in the anterior medial joint line.  In August 2006, all 
ligaments were intact, although the medial and lateral gave 
him slight pain when tested.  In September 2006, the veteran 
was stable to varus and valgus, as well as anterior and 
posterior stress.  

Although due to the nature and severity of the veteran's 
service-connected disability, some interference with 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he suffers from this 
disability is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.  The Board does not dispute 
the veteran's contentions that his knee disability has caused 
him to alter his lifestyle and restrict his activities.  Even 
so, such complaints have been taken into consideration in the 
decision to assign the 30 percent evaluation.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown , 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the veteran's August 2007 
testimony, which essentially reiterated previously submitted 
information regarding his symptoms and consistent with 
complaints made during the course of the appeal.  However 
inasmuch as the objective evidence does not substantiate his 
subjective complaints, his testimony alone does not suffice 
to assign a higher rating.  There is no means to increase the 
rating based on the medical evidence of record.  See 
generally, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Lumbar Spine

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling under DC 5242 for degenerative 
arthritis.  

Under DC 5242,  a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, (2007).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
See Note 1, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a, (2007).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected 
lumbar spine have not been met.  

During VA examination in April 2006, the veteran complained 
of intermittent lumbar pain radiating down the sciatic 
distribution of the right leg.  This flared up irregularly 
with no response to medication or therapy and lasting about a 
week.  The veteran reported three episodes in the past year.  
He stated that he has not worked for several years because he 
could not squat to take inventory or lift.  However, he could 
life a moderate weight if it was at waist level.  

On examination of the lumbar spine range of motion showed 
flexion to 45 degrees, extension to 25 degrees before 
developing pain.  There was no radiation of the pain into the 
leg with these movements.  Lateral flexion was 30 degrees to 
the left normal and 40 degrees to the right.  Right and left 
rotation were normal at 35 degrees.  Lateral flexion and 
rotation did not cause significant pain but he did have pain 
on both extension and flexion at the extremes of motion.  No 
additional limitation could be identified following 
repetitive use.  Straight leg raising was positive on the 
right at 10 degrees and negative on the left.  He had 
decreased pinprick perception in the right leg about 2 inches 
above the knee.  This was slightly depressed in the right leg 
compared to the left.  Tendon reflexes were 1+ and equal at 
both knee and ankles.  Vibratory perception was normal in the 
legs.  X-rays of the lumbar spine showed the disc spaces were 
normally maintained and there was no evidence of 
spondyloysis.  The examiner noted the veteran was unemployed 
but that his condition did not affect his occupation.  

The current clinical and diagnostic findings do not satisfy 
the criteria for an evaluation in excess of a 40 percent 
rating.  The 2006 VA examination, discussed above, together 
with the remainder of the medical evidence of record, does 
not show ankylosis of the lumbar spine, much less unfavorable 
ankylosis, or a disability akin to an individual with 
ankylosis of the lumbar spine to warrant either a 50 or 100 
percent rating.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  It is not 
disputed that the veteran has significant limitation of 
motion of the lumbar segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the 40 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Neither the 
veteran nor any examiner has established that pain or flare-
ups result in functional loss that would equate to ankylosis 
of the lumbar spine.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, a higher 
rating in this regard is not warranted.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Additionally, the objective evidence does not show that the 
lumbar spine disability warrants a separate compensable 
evaluation for related neurologic involvement.  In this 
respect, while the veteran reported subjective complaints of 
radiating pain, it has not been consistently demonstrated 
upon objective examination.  Objectively, the VA examiner in 
2006 noted that there was no evidence of spondylosis.  
Straight leg raising was positive at 10 degrees, but there 
was no other neurological symptomatology reported.  As there 
is no significant clinical or diagnostic evidence of any 
neurological findings, there is no basis to assign a separate 
rating under any of the applicable neurological rating codes.  
Thus, consideration of separately evaluating and combining 
the neurologic and orthopedic manifestations of the veteran's 
lumbar spine would not result in a higher rating.

In addition, the objective and competent medical evidence of 
record shows the veteran has not had any incapacitating 
episodes requiring prescribed bed rest by a physician or 
treatment by a physician.  Thus, evaluation of his lumbar 
spine disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not 
would not yield a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

The only other evidence submitted in support of the claim is 
the veteran's testimony given at an August 2007 Board 
hearing.  The Board notes that the veteran has indicated that 
the lumbar spine disability has severely limited his physical 
activity, and he is competent to describe readily visible and 
identifiable symptoms.  However, as a layperson, he is not 
competent to make medical determinations regarding the 
severity of his lumbar spine disability.  Thus, the current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.

Finally, there is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  The 
record in this case does not demonstrate that the veteran's 
service-connected lumbar spine disability  markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for this disability; rather, it 
appears that at best he receives only periodic outpatient 
treatment and the recent VA examination is void of any 
finding of exceptional limitation due to the lumbar spine 
disability beyond that contemplated by the schedule of 
ratings.  38 C.F.R. § 3.321(b)(1)  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in April 2006, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation in excess of 30 percent for ACL repair of the 
right knee is denied. 

An evaluation in excess of 40 percent for lumbar spine injury 
residuals is denied.


REMAND

During the appeal period, the RO established service 
connection for ACL repair residuals of the right knee and 
assigned a 10 percent evaluation under DC 5260 for limitation 
of flexion.  The veteran has disagreed with the rating 
assigned.  

The evidence of record shows that in January 2007, the 
veteran underwent right knee arthroscopic surgery.  Prior to 
the surgery his primary complaints were of painful motion and 
pain with weightbearing.  Clinical findings during that time 
include an April 2006 VA examination report which shows range 
of motion of the knee of 0 degrees of extension and 130 
degrees of flexion.  Subsequent VA outpatient treatment 
records show that in July 2006, he was only able to extend 
the knee to 35 degrees and flex to approximately 110 degrees.  
He was markedly tender in the anterior medial joint line.  
However, a month later, in August 2006, extension was further 
limited to 30 degrees.  An MRI showed an osteochondroral 
fragment in the medial femoral condyle, with very significant 
degenerative changes.  

A physical examination has not been conducted since the 
veteran's surgery in January 2007, so to ensure that the 
record reflects the current severity of the veteran's right 
knee ACL residuals the RO should then arrange for him to 
under examination at an appropriate VA medical facility.  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since his 
January 2007 surgery.  Any additional relevant records of VA 
or private treatment that are not currently of record should 
be obtained and associated with the claims file.

Also since this claim could have a significant impact on the 
veteran's claim for TDIU this issue is inextricably 
intertwined and it is appropriate to defer consideration of 
this claim until the development requested is complete.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, a decision on 
this issue is deferred pending completion of the actions 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected right 
knee ACL residuals.  After he has signed 
the appropriate releases, those records 
which are not already in the claims 
folder should be obtained.  All attempts 
to procure records should be documented 
in the file.  The veteran is to be 
notified of unsuccessful efforts in this 
regard, in order that he be provided the 
opportunity to obtain and submit those 
records. 

2.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
right knee ACL residuals.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All indicated tests and 
studies, to include X-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  All findings should 
be reported in detail.  

On the basis of the current examination 
findings and information in the claims 
files, the orthopedist should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
right knee residuals and their current 
severity.  The examiner should indicate 
the range of motion expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion.  The examiner should 
also indicate whether the veteran has 
frequent episodes of locking, pain or 
effusion in the joint.  

The physician should then set forth the 
extent of any functional loss present in 
the veteran's right knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected right knee 
should be described in adequate detail.  
Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

The examiner should also indicate the 
effect any service-connected right knee 
has, if any, on the veteran's current 
level of occupational impairment.  
Specifically, the physician should render 
an opinion as to whether service-
connected disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both the increased rating 
claim and the TDIU claim by evaluating 
all evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


